MEMORANDUM **
Suck Myung Kim, a native and citizen of Korea, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for suspension of deportation. We dismiss the petition for review.
We lack jurisdiction to consider Kim’s challenge to the denial of suspension of deportation based on the discretionary determination that Kim lacks good moral character. See 8 U.S.C. § 1252(a)(2)(B)(i); Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997).
We also lack jurisdiction to review the BIA’s April 13, 2004 order denying Kim’s motion to reopen because he failed to timely petition this court for review of that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Kim does not raise a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.